Citation Nr: 1739831	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-06 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Walla Walla, Washington


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment at Yakima Regional Medical Center (YRMC) on March 13, 2009 and at Central Washington Anesthesia (CWA) on March 20, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975 and from November 1982 to May 1984. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans' Affairs (VA) Puget Sound Health Care System in Tacoma, Washington, by which reimbursement of private medical expenses for medical treatment provided to the Veteran by YRMC and CWA on March 13, 2009 and March 20, 2009, respectively, was denied.  Jurisdiction over this claim is now with the Jonathan M. Wainwright Memorial VA Medical Center (VAMC) in Walla Walla, Washington.

In a November 2009 correspondence, the Veteran requested a local hearing regarding his medical reimbursement claim.  In a March 2013 substantive appeal, the Veteran indicated that he did not want a Board hearing and explicitly did not indicate a request for a hearing.  Therefore, the appeal will proceed, as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking payment or reimbursement of expenses for treatment received on March 13, 2009 and March 20, 2009 at non-VA medical facilities.  He contends that his hernia had become so painful and swollen that he needed an operation as soon as possible and could not wait until April 2009 for a scheduled medical appointment with his local VAMC.  

The Board's April 2015 remand directed the AOJ to obtain any and all records of treatment that the Veteran received at the YRMC on March 13, 2009 and from CWA on March 20, 2009.  

In a July 2015 statement, the Veteran stated that he visited YRMC in April 2009, signed a medical release, and received his records which he then forwarded to the Portland VAMC.  In July 2015, the Veteran was notified by the VAMC that they had his hospital reports on file but needed his doctors' reports.  The Veteran insists that VA already has these reports and notes that his case has undergone many transfers between VAMCs in Puget Sound, Portland, and Walla Walla. 

The Board has reviewed the Veteran's file and notes that copies of the records of private medical treatment related to treatment on March 13, 2009 and March 20, 2009 are not of record.  Such evidence is necessary to adjudicate the Veteran's claim for payment or reimbursement of costs incurred as a result of the unauthorized medical treatment.  Consequently the Veteran's claim must be remanded again in order to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with medical release forms and request that he complete them to allow VA to contact Yakima Regional Medical Center and Central Washington Anesthesia to obtain necessary documents on his behalf.  If valid medical release forms are received, contact Yakima Regional Medical Center and Central Washington Anesthesia and request copies of all records associated with the private medical treatment received by the Veteran on March 13, 2009 and March 20, 2009.  All steps to obtain the necessary information must be associated with the record.  If any identified records cannot be obtained, the Veteran and his representative must be notified and the record annotated to reflect as such.
2.  After conducting any additional development deemed necessary, readjudicate the claim, to include consideration of all evidence received since the statement of the case (SOC) and all applicable statutory and regulatory provisions.  If the Veteran is found to be ineligible for reimbursement, the decision should be clearly explained with citation to the applicable statute and regulations.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


